Appeal from an order of Supreme Court, Monroe County (VanStrydonck, J.), entered August 14, 2003, which granted that part of the petition seeking an order invalidating the certificate of authorization of respondent Jason R. Elliotto as the Independence Party candidate for the office of Supervisor for the Town of Chili.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted that part of the petition seeking an order invalidating the certificate of authorization of Jason R. Elliotto (respondent) as the Independence Party candidate for the office of Supervisor for the Town of Chili. Pursuant to Election Law § 6-120 (3), a “certificate of authorization shall be signed and acknowledged by the presiding officer and the secretary of the meeting at which such authorization was given.” Here, the record establishes that the certificate of authorization was not signed and acknowledged by the actual presiding officer and secretary of the meeting at which such authorization was given. Thus, the court properly determined that the certificate of authorization was invalid. In addition, we conclude that respondent waived his contention that petitioners’ failure to join the Monroe County Independence Party as a necessary party to the proceeding warrants dismissal of the petition. Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Hayes, JJ.